Exhibit 10.3

 

EXECUTION VERSION

 

Amendment No. 9 to Credit Agreement

 

AMENDMENT NO. 9 TO CREDIT AGREEMENT, dated as of October 30, 2019 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of
February 14, 2017 (as amended by Amendment No. 1 to Credit Agreement dated as of
March 31, 2017, Amendment No. 2 to Credit Agreement dated June 2, 2017,
Amendment No. 3 to Credit Agreement dated February 5, 2018, Amendment No. 4 to
Credit Agreement dated March 6, 2018, Amendment No. 5 to Credit Agreement dated
May 24, 2018, Amendment No. 6 to Credit Agreement dated as of July 5, 2018,
Amendment No. 7 to Credit Agreement dated as of February 6, 2019, Amendment
No. 8 to Credit Agreement dated as of June 26, 2019, and as otherwise amended,
supplemented and modified from time to time, the “Credit Agreement”) among NGL
Energy Partners LP, a Delaware limited partnership (“Parent”), NGL Energy
Operating LLC, a Delaware limited liability company (“Borrowers’ Agent”), each
subsidiary of the Parent identified as a “Borrower” under the Credit Agreement
(together with the Borrowers’ Agent, each, a “Borrower” and collectively, the
“Borrowers”), each subsidiary of Parent identified as a “Guarantor” under the
Credit Agreement (together with the Parent, each, a “Guarantor” and
collectively, the “Guarantors”) Deutsche Bank AG, New York Branch, as technical
agent (in such capacity, together with its successors in such capacity, the
“Technical Agent”) and Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent for the Secured Parties (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties (as defined below) (in such capacity, together
with its successors in such capacity, the “Collateral Agent”) and each financial
institution identified as a “Lender” or an “Issuing Bank” under the Credit
Agreement (each, a “Lender” and together with the Technical Agent, the
Administrative Agent and the Collateral Agent, the “Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.            Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the respective meanings given to
them in the Credit Agreement.

 

2.            Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement. The following capitalized terms defined in Section 1.1 of the Credit
Agreement are hereby amended as follows:

 

(a)         the defined term “Debt Incurrence Financial Ratio Requirements” is
amended by deleting clause (a) in its entirety which provides “(a) the Leverage
Ratio of the Credit Parties shall not be greater than 4.0 to 1.0” and inserting
in lieu thereof the following:

 

“(a) the Total Leverage Indebtedness Ratio of the Credit Parties shall not be
greater than 4.75 to 1.00.”

 



 

 

 

 

(b)        the defined term “Reallocation Request” is amended by adding the
following at the end of such defined term immediately following the phrase, “and
specify the Reallocation Period”:

 

“; provided that as of and after the Amendment No. 9 Effective Date, the
Borrowers’ Agent shall not be permitted to request any further reallocation and
no further reallocation request shall be given effect on and after such date in
accordance with Section 2.1(c).”

 

(c)         the defined term “Senior Secured Indebtedness” is amended by
deleting to term in its entirety and inserting in lieu thereof, the following:

 

“Senior Secured Indebtedness” means, at any time, the sum of (i) Total
Indebtedness and (ii) the outstanding amount of Working Capital Revolving Loans
and Swingline Loans owed to Working Capital Revolving Lenders, in each case,
that is not subordinated in right of payment to the Secured Obligations and
which is secured by a Lien on any assets or property of any Credit Party or any
Subsidiary of any Credit Party

 

3.             Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement. Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined term in its appropriate alphabetical order therein:

 

““Amendment No. 9 Effective Date” means October 30, 2019.”

 

4.            Amendment to Section 1.1 (Certain Defined Terms) of the Credit
Agreement. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following two terms “Acquisition Facility Increase” and “Working Capital
Facility Increase”.

 

5.             Amendment to Section 1.2 (Accounting Terms and Determinations) of
the Credit Agreement. Section 1.2(b) of the Credit Agreement is hereby amended
by deleting the phrase “Leverage Ratio or the Interest Coverage Ratio” in both
places where it appears therein and inserting in lieu thereof the following:

 

“Interest Coverage Ratio, Leverage Ratio, Senior Secured Leverage Ratio, or
Total Leverage Indebtedness Ratio”

 

6.            Amendment to Article I (Definitions) of the Credit Agreement.
Article I of the Credit Agreement is hereby amended by adding the following new
Section in its proper numeric order therein:

 

“Section 1.5     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”

 



 2 

 



 

7.            Amendment to Section 2.1 (Commitments) of the Credit Agreement.
Section 2.1(c) of the Credit Agreement is hereby amended by deleting such
provision in its entirety and inserting in lieu thereof the following:

 

“(c)      On and after the Amendment No. 9 Effective Date, no further
Reallocation Requests shall be submitted by the Borrowers’ Agent or given effect
by the Administrative Agent after such date.”

 

8.            Amendment to Section 2.4 (Increase in Total Commitments) of the
Credit Agreement. Section 2.4(c) of the Credit Agreement is hereby amended by
(i) deleting word “or” as it appears in the first sentence of such section
immediately prior to the phrase “(ii) the aggregate Acquisition Facility
Commitments” and inserting a comma in lieu thereof; (ii) deleting the phrase “,
provided, that” as it appears immediately prior the phrase “(A) no Revolving
Lender” in the first sentence of such section and inserting in lieu thereof the
following, “or (iii) a combination of the Commitments for each Facility;
provided that, in each case”; and (iii) deleting the parenthetical language in
clause (B) of the first sentence of Section 2.4(c) and inserting in lieu thereof
the following, “(each such increase, a “Facility Increase”).

 

9.            Amendment to Section 2.4 (Increase in Total Commitments) of the
Credit Agreement. Section 2.4(c)(i) of the Credit Agreement is hereby amended by
deleting the last sentence of such section and inserting in lieu thereof, the
following:

 

“A Facility Increase will result in an increase in the aggregate Commitments
only with respect to the specific Facility or Facilities identified in such
Facility Increase request (as applicable), and in connection with the
effectiveness of each Facility Increase, Commitments in each Facility will be
allocated as provided below.”

 

10.          Amendment to Section 7.1 (Indebtedness) of the Credit Agreement.
Section 7.1(l)(v) of the Credit Agreement is hereby amended by deleting the
phrase “Leverage Ratio” is it appears therein immediately following the phrase
“before the date of such incurrence and the maximum” and inserting in lieu
thereof the following:

 

“Total Leverage Indebtedness Ratio”

 

11.           Amendment to Section 7.10 (Redemptions) of the Credit Agreement.
Section 7.10(a) of the Credit Agreement is hereby amended by deleting the phrase
“the Leverage Ratio is less than 3.25 to 1.00” in both places where such phrase
appears therein and inserting in lieu thereof, the following:

 

“ the Total Leverage Indebtedness Ratio is less than 4.00 to 1.00”

 

12.           Amendment to Section 7.10 (Dividends) of the Credit Agreement.
Section 7.10(b) of the Credit Agreement is hereby amended by deleting the phrase
“the Leverage Ratio as of the last day of the fiscal quarter (determined at the
Borrowing Base Reference Time of such day) ending immediately prior to the
payment of such Cash Dividend to common unit holders (or if such Cash Dividend
to common unit holders is to be paid on the last day of a fiscal quarter, the
last day of such fiscal quarter) is less than 4.25 to 1.00” where such phrase
appears therein and inserting in lieu thereof, the following:

 

“the Total Leverage Indebtedness Ratio as of the last day of the fiscal quarter
(determined at the Borrowing Base Reference Time of such day) ending immediately
prior to the payment of such Cash Dividend to common unit holders (or if such
Cash Dividend to common unit holders is to be paid on the last day of a fiscal
quarter, the last day of such fiscal quarter) is less than 5.00 to 1.00”

 



 3 

 



 

13.           Amendment to Section 7.11(a) (Financial Covenant – Leverage Ratio)
of the Credit Agreement. Section 7.11(a) of the Credit Agreement is hereby
amended by deleting such provision in its entirety and inserting in lieu thereof
the following:

 

“(a)     [Reserved];”

 

14.           Amendment to Section 7.11(b) (Financial Covenant – Senior Secured
Leverage Ratio) of the Credit Agreement. Section 7.11(b) of the Credit Agreement
is hereby amended by (i) deleting the phrase “June 30, 2017” as it appears
immediately after the phrase “Commencing with the fiscal quarter ending” at the
start of such section and inserting in lieu thereof the following “September 30,
2019” and (ii) deleting the table that appears at the end of such section
listing the Maximum Senior Secured Leverage Ratio for the end of specific fiscal
quarters and inserting in lieu thereof, the following:

 



Fiscal Quarter Ending

 

Maximum Senior Secured

Leverage Ratio 

9/30/2019 3.25 to 1.0 12/31/2019 and the last day of each fiscal quarter
thereafter 3.50 to 1.0





 

15.          Amendment to Section 7.11 (Financial Covenant – Interest Coverage
Ratio) of the Credit Agreement. Section 7.11(c) of the Credit Agreement is
hereby amended by (i) deleting the phrase “June 30, 2017” as it appears
immediately after the phrase “Commencing with the fiscal quarter ending” at the
start of such section and inserting in lieu thereof the following “September 30,
2019” and (ii) deleting the table that appears at the end of such section
listing the Minimum Interest Coverage Ratio for the end of specific fiscal
quarters and inserting in lieu thereof, the following:

 

Fiscal Quarter Ending Minimum Interest Coverage Ratio 9/30/2019 2.75 to 1.0
12/31/2019 and the last day of each fiscal quarter thereafter 2.50 to 1.0

 

16.           Amendment to Section 7.11 (Financial Covenant – Total Leverage
Indebtedness Ratio) of the Credit Agreement. Section 7.11(d) of the Credit
Agreement is hereby amended by (i) deleting the phrase “March 31, 2019” as it
appears immediately after the phrase “Commencing with the fiscal quarter ending”
at the start of such section and inserting in lieu thereof the following
“September 30, 2019”, (ii) deleting the phrase “Maximum Total Leverage Ratio” as
it appears at the end of such section immediately after the phrase “to be
greater than the ratio set forth opposite such fiscal quarter end date in the
table below under the heading”, and (iii) deleting the table that appears at the
end of such section listing the Maximum Total Leverage Indebtedness Ratio for
the end of specific fiscal quarters and inserting in lieu thereof, the
following:

  



Fiscal Quarter Ending

 

Maximum Total Leverage

Indebtedness Ratio

9/30/2019 6.25 to 1.0 12/31/2019 5.75 to 1.0 3/31/2020 5.75 to 1.0 6/30/2020 and
the last day of each fiscal quarter thereafter 5.50 to 1.0



 



 4 

 

  

17.           Amendment to Schedule 1.1A (Revolving Credit Commitments) to the
Credit Agreement. Schedule 1.1A of the Credit Agreement is hereby amended by
deleting such Schedule in its entirety and inserting in lieu thereof the
Schedule attached hereto as Exhibit A.

 

18.          Amendment to Exhibit D (Compliance Certificate) to the Credit
Agreement. Exhibit D to the Credit Agreement is hereby amended by deleting
clause (e) of such Exhibit in its entirety and inserting in lieu thereof the
following:

 

“ (e)     Provided in Annex C to this Certificate are the financial data and
computations of the Leverage Ratio, all of which data and computations are true,
correct and complete; provided that such financial data and computations shall
evidence the Leverage Ratio was not greater than 4.50 to 1.0 as of September 30,
2019 consistent with the financial covenant set forth in Section 7.11(a) as in
effect on September 30, 2019.”

 

19.          Representations and Warranties; No Default. To induce the Lenders
to enter into this Amendment, each Credit Party that is a party hereto (by
delivery of its respective counterpart to this Amendment) hereby (i) represents
and warrants to the Administrative Agent and the Lenders that after giving
effect to this Amendment, its representations and warranties contained in the
Credit Agreement and other Loan Documents are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date); (ii) represents and warrants to the Administrative Agent and the Lenders
that it (x) has the requisite power and authority to make, deliver and perform
this Amendment; (y) has taken all necessary corporate, limited liability
company, limited partnership or other action to authorize its execution,
delivery and performance of this Amendment, and (z) has duly executed and
delivered this Amendment and (iii) certifies that no Default or Event of Default
has occurred and is continuing under the Credit Agreement (after giving effect
to this Amendment) or will result from the making of this Amendment.

 

20.          Effectiveness of Amendments. This Amendment shall become effective
upon the first date on which each of the following conditions has been
satisfied:

 

(a)        Amendment Documents. The Administrative Agent shall have received
this Amendment, duly executed and delivered by (i) each of the Credit Parties,
(ii) the Lenders constituting the Required Lenders and, (iii) with respect to
each Lender increasing its Commitment to a Facility pursuant to this Amendment,
such Lender.

 

(b)        Permitted Term Indebtedness Amendment Documents. The Administrative
Agent shall have received an amendment to the Permitted Term Indebtedness
documents, duly executed and delivered by each of the parties thereto required
for such amendments effectiveness.

 

(c)         Proceedings and Documents. All corporate and other proceedings
pertaining directly to this Amendment and all documents, instruments directly
incident to this Amendment shall be satisfactory to the required Lenders and
their respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.

 



 5 

 



 

21.           Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. Upon
the execution of this Agreement by each of the parties hereto, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

22.          GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

23.           Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart hereof by facsimile or
email transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

24.           Headings. Section or other headings contained in this Amendment
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.

 

25.           Guarantor Acknowledgement. Each Guarantor party hereto hereby
(i) consents to the modifications to the Credit Agreement contemplated by this
Amendment and (ii) acknowledges and agrees that its guaranty pursuant to
Section 10.18 of the Credit Agreement is, and shall remain, in full force and
effect after giving effect to the Amendment.

 

[Signature Pages Follow]

 



 6 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BORROWERS’ AGENT AND BORROWER:       NGL ENERGY OPERATING LLC,   a Delaware
limited liability company           By: /s/ Robert “Trey” Karlovich III    
Name: Robert “Trey” Karlovich III     Title: Chief Financial Officer and
Executive Vice President           PARENT:       NGL ENERGY PARTNERS LP,   a
Delaware limited partnership, in its capacity as Parent and as Guarantor      
By: NGL Energy Holdings, LLC, its general partner           By: /s/ Robert
“Trey” Karlovich III     Name: Robert “Trey” Karlovich III     Title: Chief
Financial Officer and Executive Vice President

 

Signature Page to Amendment No. 9 to Credit Agreement

 



  

 

  

  GUARANTORS:       ANTICLINE DISPOSAL, LLC   CENTENNIAL ENERGY, LLC  
CENTENNIAL GAS LIQUIDS ULC   CHOYA OPERATING, LLC   GRAND MESA PIPELINE, LLC  
NGL CRUDE CUSHING, LLC   NGL CRUDE LOGISTICS, LLC   NGL CRUDE TERMINALS, LLC  
NGL CRUDE TRANSPORTATION, LLC   NGL ENERGY EQUIPMENT, LLC   NGL ENERGY FINANCE
CORP.   NGL ENERGY HOLDINGS II, LLC   NGL ENERGY LOGISTICS, LLC   NGL ENERGY
OPERATING LLC   NGL ENERGY PARTNERS LP   NGL LIQUIDS, LLC   NGL MARINE, LLC  
NGL MILAN INVESTMENTS, LLC   NGL SOUTH RANCH, INC.   NGL SUPPLY TERMINAL
COMPANY, LLC   NGL SUPPLY WHOLESALE, LLC   NGL WATER PIPELINES, LLC   NGL WATER
SOLUTIONS, LLC   NGL WATER SOLUTIONS DJ, LLC   NGL WATER SOLUTIONS EAGLE FORD,
LLC   NGL WATER SOLUTIONS - ORLA SWD, LLC   NGL WATER SOLUTIONS PERMIAN, LLC  
TRANSMONTAIGNE LLC   TRANSMONTAIGNE SERVICES LLC           By: /s/ Robert “Trey”
Karlovich III     Name: Robert “Trey” Karlovich III     Title: Chief Financial
Officer and Executive Vice President

 

Signature Page to Amendment No. 9 to Credit Agreement

 



  

 

  

  SECURED PARTIES:       DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent and as Collateral Agent           By: /s/ Shai Bandner     Name: Shai
Bandner     Title: Director               By: /s/ Juan J. Mejia     Name: Juan
J. Mejia     Title: Director               DEUTSCHE BANK AG, NEW YORK BRANCH,  
as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent    
          By: /s/ Shai Bandner     Name: Shai Bandner     Title: Director      
        By: /s/ Juan J. Mejia     Name: Juan J. Mejia     Title: Director

 

Signature Page to Amendment No. 9 to Credit Agreement

 



  

 

  

  ROYAL BANK OF CANADA,   as a Lender               By: /s/ Jason S. York    
Name: Jason S. York     Title: Authorized Signatory               TORONTO
DOMINION BANK, NEW YORK BRANCH,   as a Lender               By: /s/ Peter Kuo  
  Name: Peter Kuo     Title: Authorized Signatory               BNP PARIBAS,  
as a Lender and Issuing Bank               By: /s/ Redi Meshi     Name: Redi
Meshi     Title: Vice President               By: /s/ Christine Dirringer    
Name: Christine Dirringer     Title: Managing Director               ABN AMRO
CAPITAL USA LLC,   as a Lender               By: /s/ Darrell Holley     Name:
Darrell Holley     Title: Managing Director               By: /s/ Anna C.
Ferreira     Name: Anna C. Ferreira     Title: Vice-President

 

Signature Page to Amendment No. 9 to Credit Agreement

 



  

 

  

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender               By: /s/ Jonathan
Luchansky     Name: Jonathan Luchansky     Title: Director               MIZUHO
BANK, LTD.,   as a Lender               By: /s/ Edward Sacks     Name: Edward
Sacks     Title: Authorized Signatory               WELLS FARGO BANK, NATIONAL
ASSOCIATION,   as a Lender               By: /s/ Nathan Starr     Name: Nathan
Starr     Title: Director               BARCLAYS BANK PLC,   as a Lender        
      By: /s/ Sydney G. Dennis     Name: Sydney G. Dennis     Title: Director

 

Signature Page to Amendment No. 9 to Credit Agreement

 



  

 

  

  UBS AG, STAMFORD BRANCH,   as a Lender               By: /s/ Darlene Arias    
Name: Darlene Arias     Title: Director               By: /s/ Houssem Daly    
Name: Houssem Daly     Title: Associate Director               GOLDMAN SACHS
BANK USA,   as a Lender               By: /s/ David K. Gaskell     Name: David
K. Gaskell     Title: Authorized Signer               CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH,   as a Lender               By: /s/ Nupur Kumar     Name: Nupur
Kumar     Title: Authorized Signatory         By: /s/ Christopher Zybrick    
Name: Christopher Zybrick     Title: Authorized Signatory               CITIZENS
BANK, N.A.,   as a Lender         By: /s/ Scott Donaldson     Name: Scott
Donaldson     Title: Senior Vice President

 

Signature Page to Amendment No. 9 to Credit Agreement

 



  

 

  

  RAYMOND JAMES BANK, N.A.,   as a Lender               By: /s/ John Harris    
Name: John Harris     Title: Managing Director               Banc of America
Credit Products, Inc.,   as a Lender               By:       Name:     Title:  
            By:       Name:     Title:               MACQUARIE BANK LIMITED,  
as a Lender               By: /s/ Pilar Gonzalez     Name: Pilar Gonzalez    
Title: Executive Director               By: /s/ Thomas Morgan     Name: Thomas
Morgan     Title: Associate Director

 

Signature Page to Amendment No. 9 to Credit Agreement

 

  

 



 

EXHIBIT A

TO AMENDMENT NO. 9



 

SCHEDULE 1.1A

 

REVOLVING CREDIT COMMITMENTS

 

Lender  Proposed
Working Capital
Commitment Amount   Proposed
Acquisition
Commitment Amount   Total 
Commitment
Amount   Percentage  Deutsche Bank AG, New York Branch   67,233,077.76  
 135,266,922.24    202,500,000.00    11.3128% Royal Bank of Canada 
 67,233,077.76    135,266,922.24    202,500,000.00    11.3128% Toronto-Dominion
Bank, New York Branch   54,782,507.81    110,217,492.19    165,000,000.00  
 9.2179% BNP Paribas   46,482,127.84    93,517,872.16    140,000,000.00  
 7.8212% ABN AMRO Capital USA LLC   43,161,975.85    86,838,024.15  
 130,000,000.00    7.2626% PNC Bank, National Association   41,501,899.85  
 83,498,100.15    125,000,000.00    6.9832% Mizuho Bank Ltd.   41,501,899.85  
 83,498,100.15    125,000,000.00    6.9832% Wells Fargo Bank, N.A. 
 41,501,899.85    83,498,100.15    125,000,000.00    6.9832% Barclays Bank PLC 
 41,501,899.85    83,498,100.15    125,000,000.00    6.9832% UBS AG, Stamford
Branch   30,877,413.49    62,122,586.51    93,000,000.00    5.1955% Goldman
Sachs Bank USA   29,881,367.90    60,118,632.10    90,000,000.00    5.0279%
Credit Suisse AG, Cayman Island Branch   29,881,367.90    60,118,632.10  
 90,000,000.00    5.0279% Citizens Bank, N.A.   24,901,139.91    50,098,860.09  
 75,000,000.00    4.1899% Raymond James Bank, N.A.   16,600,759.94  
 33,399,240.06    50,000,000.00    2.7933% Banc of America Credit
Products, Inc.   16,317,280.45    15,682,719.55    32,000,000.00    1.7877%
Macquarie Bank Limited   6,640,303.99    13,359,696.01    20,000,000.00  
 1.1173% TOTALS  $600,000,000   $1,190,000,000   $1,790,000,000    100%

  

  



